DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a vehicular circuit body, comprising: a trunk line having a power source line and a communication line routed in a vehicle body; the trunk line formed of at least one kind of conductor among a flat conductor, a round bar conductor, and a stranded wire, wherein the communication line of the trunk line is routed so that a plurality of control boxes are connected in a ring form, the plurality of control boxes include an upstream side control box, an intermediate control box that the trunk line extends through uninterrupted, and a downstream side control box, the trunk line terminates at the downstream side control box, and wherein the trunk line is routed from the upstream side control box to the downstream side control box via the intermediate control box, in a linear manner in a front-and-rear direction of the vehicle at the center of the vehicle body in the leftward-and-rightward direction; in combination with all other features claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847